PER CURIAM.
A former wife appeals from a final judgment of dissolution of marriage, contending that the trial court erred in awarding her a $12,500 special equity in certain real property. We agree and reverse.
The record shows that shortly before the husband paid from a joint account $25,000 against the principal on the mortgage on that property the wife had deposited from her own funds $18,000 into that account. The trial court awarded the wife a $12,500 special equity in that property. It appears that the basis for that award was the wife’s foregoing contribution to that joint account. Thus, the trial court appears to have implicitly found, consistent with the wife’s contention, that there had been no gift from her to the husband of the money which she put into that account.
Accordingly, on remand the amount of the special equity should be increased to $18,000.
Reversed and remanded for proceedings consistent herewith.
CAMPBELL, A.C.J., and LEHAN and FRANK, JJ., concur.